123 Mich. App. 619 (1982)
333 N.W.2d 9
CHAMBERS
v.
GENERAL MOTORS CORPORATION
Docket No. 57860.
Michigan Court of Appeals.
Decided November 23, 1982.
Lakin, Worsham & Victor, P.C. (by Larry A. Smith), for plaintiffs.
Plunkett, Cooney, Rutt, Watters, Stanczyk & Pedersen (by Dennis M. Day and Ernest R. Bazzana), for General Motors Corporation.
Grier & Copeland, P.C. (by Bernice L. Grier), for Jim Causley Pontiac, Inc.
Before: BRONSON, P.J., and MacKENZIE and K.N. SANBORN,[*] JJ.
*621 PER CURIAM.
Plaintiffs appeal by leave granted from a directed verdict in this automobile products liability action.
The case arises out of an accident that occurred on June 20, 1974, while Sally Chambers was operating plaintiffs' 1973 Pontiac LeMans, purchased new on March 9, 1973. After Sally Chambers put the LeMans's automatic transmission in drive, the car unexpectedly surged forward out of her control and rammed into a tree. She sustained serious injuries.
Following plaintiffs' proofs, the trial court granted defendants' motion for directed verdicts on the basis that plaintiffs had failed to introduce evidence sufficient to establish that an injury-causing defect was attributable to the manufacturer or seller. We agree.
To withstand a directed verdict in a products liability action, plaintiffs need not establish the exact nature of the alleged defect but must show through direct or circumstantial evidence a reasonable probability that the defect is attributable to the manufacturer or seller. Kupkowski v Avis Ford, Inc, 395 Mich. 155, 161; 235 NW2d 324 (1975); Dayhuff v General Motors Corp, 103 Mich. App. 177, 181; 303 NW2d 179 (1981), lv den 412 Mich. 914 (1982). However, where the evidence establishes two or more equally plausible causes for the injury, the selection by the jury of one of the causes would not be based upon a reasonable inference but rather would be based upon mere conjecture. Kaminski v Grand Trunk Western R Co, 347 Mich. 417, 422; 79 NW2d 899 (1956); Schedlbauer v Chris-Craft Corp, 381 Mich. 217, 220; 160 NW2d 889 (1968). In such cases, directed verdicts are proper.
In reviewing directed verdicts rendered in automobile *622 products liability cases, the courts have relied upon the following general principle. If the part alleged to be defective is relatively inaccessible and is not generally required to be repaired or maintained, it may be reasonable to infer that the defect is attributable to the manufacturer. Holloway v General Motors Corp (On Rehearing), 403 Mich. 614, 624; 271 NW2d 777 (1978), rev'g 399 Mich. 617; 250 NW2d 736 (1977); Vanderberg v General Motors Corp, 96 Mich. App. 683, 690; 293 NW2d 676 (1980). Conversely, where the part alleged to be defective is accessible to other sources of interference and, under the circumstances of the case, two or more equally plausible explanations of the defect are reasonable, then a finding of manufacturer liability would be based upon conjecture. Meli v General Motors Corp, 37 Mich. App. 514; 195 NW2d 85 (1972).
In this case, plaintiffs did not provide any evidence regarding the nature of the defect alleged. Plaintiffs' proofs did establish that the LeMans was involved in two prior minor accidents causing front-end damage. Plaintiffs took the LeMans to a Pontiac dealer other than defendant Jim Causley and to a local gas station for repairs. Furthermore, ten days prior to this accident plaintiffs took the car to a Lincoln-Mercury dealer for repairs. Plaintiffs did not introduce any evidence of accelerator system problems and, in fact, testified that they had 16 months and 16,000 miles of defect-free service.
In order to find manufacturer or seller liability, the jury would have had to find either that the alleged defect occurred in an enclosed system not accessible to other sources of interference or that the part was accessible but had not been interfered with during servicing by others. Such findings *623 would clearly be conjecture on the part of the jury since it is equally plausible that the repairs made by the Lincoln-Mercury dealer, or any other nonparty repairperson, resulted in some damage to the accelerator system, eventually causing the accident. Moreover, the jury could plausibly find that the two prior accidents caused some mechanism or part to jar loose or some process to begin which eventually caused the alleged defect. Therefore, plaintiffs failed to introduce evidence sufficient to establish that a defect was attributable to the defendants and not to some other equally plausible source.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.